                                                                 Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 1 of 53
                                                     Exhibit A
                                                                                  2021-20277 / Court: 215
CertifiedDocumentNumber:95182437-Page1of17
CertifiedDocumentNumber:95182437-Page2of17   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 2 of 53
CertifiedDocumentNumber:95182437-Page3of17   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 3 of 53
CertifiedDocumentNumber:95182437-Page4of17   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 4 of 53
CertifiedDocumentNumber:95182437-Page5of17   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 5 of 53
CertifiedDocumentNumber:95182437-Page6of17   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 6 of 53
CertifiedDocumentNumber:95182437-Page7of17   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 7 of 53
CertifiedDocumentNumber:95182437-Page8of17   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 8 of 53
CertifiedDocumentNumber:95182437-Page9of17   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 9 of 53
CertifiedDocumentNumber:95182437-Page10of17   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 10 of 53
CertifiedDocumentNumber:95182437-Page11of17   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 11 of 53
CertifiedDocumentNumber:95182437-Page12of17   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 12 of 53
CertifiedDocumentNumber:95182437-Page13of17   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 13 of 53
CertifiedDocumentNumber:95182437-Page14of17   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 14 of 53
CertifiedDocumentNumber:95182437-Page15of17   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 15 of 53
CertifiedDocumentNumber:95182437-Page16of17   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 16 of 53
CertifiedDocumentNumber:95182437-Page17of17   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 17 of 53
              Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 18 of 53




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this July 21, 2021


     Certified Document Number:        95182437 Total Pages: 17




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                     Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 19 of 53

                                                                      2021-20277 / Court: 215
CertifiedDocumentNumber:95182438-Page1of12
CertifiedDocumentNumber:95182438-Page2of12   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 20 of 53
CertifiedDocumentNumber:95182438-Page3of12   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 21 of 53
CertifiedDocumentNumber:95182438-Page4of12   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 22 of 53
CertifiedDocumentNumber:95182438-Page5of12   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 23 of 53
CertifiedDocumentNumber:95182438-Page6of12   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 24 of 53
CertifiedDocumentNumber:95182438-Page7of12   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 25 of 53
CertifiedDocumentNumber:95182438-Page8of12   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 26 of 53
CertifiedDocumentNumber:95182438-Page9of12   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 27 of 53
CertifiedDocumentNumber:95182438-Page10of12   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 28 of 53
CertifiedDocumentNumber:95182438-Page11of12   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 29 of 53
CertifiedDocumentNumber:95182438-Page12of12   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 30 of 53
              Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 31 of 53




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this July 21, 2021


     Certified Document Number:        95182438 Total Pages: 12




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                     Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 32 of 53

                                                                      2021-20277 / Court: 215
CertifiedDocumentNumber:95182439-Page1of21
CertifiedDocumentNumber:95182439-Page2of21   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 33 of 53
CertifiedDocumentNumber:95182439-Page3of21   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 34 of 53
CertifiedDocumentNumber:95182439-Page4of21   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 35 of 53
CertifiedDocumentNumber:95182439-Page5of21   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 36 of 53
CertifiedDocumentNumber:95182439-Page6of21   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 37 of 53
CertifiedDocumentNumber:95182439-Page7of21   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 38 of 53
CertifiedDocumentNumber:95182439-Page8of21   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 39 of 53
CertifiedDocumentNumber:95182439-Page9of21   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 40 of 53
CertifiedDocumentNumber:95182439-Page10of21   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 41 of 53
CertifiedDocumentNumber:95182439-Page11of21   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 42 of 53
CertifiedDocumentNumber:95182439-Page12of21   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 43 of 53
CertifiedDocumentNumber:95182439-Page13of21   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 44 of 53
CertifiedDocumentNumber:95182439-Page14of21   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 45 of 53
CertifiedDocumentNumber:95182439-Page15of21   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 46 of 53
CertifiedDocumentNumber:95182439-Page16of21   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 47 of 53
CertifiedDocumentNumber:95182439-Page17of21   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 48 of 53
CertifiedDocumentNumber:95182439-Page18of21   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 49 of 53
CertifiedDocumentNumber:95182439-Page19of21   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 50 of 53
CertifiedDocumentNumber:95182439-Page20of21   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 51 of 53
CertifiedDocumentNumber:95182439-Page21of21   Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 52 of 53
              Case 4:21-cv-02364 Document 1-2 Filed on 07/21/21 in TXSD Page 53 of 53




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this July 21, 2021


     Certified Document Number:        95182439 Total Pages: 21




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
